Case 8:18-cv-02608-SDM-AAS Document 178 Filed 09/16/19 Page 1 of 3 PageID 5464




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                    )
HEALTHPLAN SERVICES, INC.,          )
                                    )
     Plaintiff,                     )
                                    )
vs.                                 )   Case No. 8:18-cv-2608-T-23AAS
                                    )
RAKESH DIXIT, et al.,               )
                                    )
     Defendants.                    )
                                    )


             DEFENDANTS’ SECOND MOTION FOR EXTENSION OF TIME
                TO RESPOND TO MOTION FOR SANCTIONS [Doc. 168]

        Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc.

 (collectively “Defendants”), move for an order extending by two (2) days the time in which they

 may respond to the Motion for Sanctions [Doc. 168] (the “Motion”) filed by HealthPlan Services,

 Inc. (“HPS”), from September 16, 2019 to September 18, 2019, as laid out below.

        1. The Motion was filed Saturday August 24, 2019 and Defendants moved for a one-week

           extension of time to respond [Doc. 174] which was granted by order of this Court [Doc.

           175], making the current deadline to respond September 16, 2019.

        2. As noted in Defendants’ previous motion for extension of time, Defendants’ counsel

           have been heavily engaged in attempts to fulfill obligations on behalf of Defendants in

           this matter and a matter pending against Defendants in the Sixth Judicial Circuit Court

           of Florida.

        3. Additionally, Defendants’ previous motion for extension of time explained that

           undersigned Defendants’ counsel has been extremely ill for several days which has


                                            Page 1 of 3
Case 8:18-cv-02608-SDM-AAS Document 178 Filed 09/16/19 Page 2 of 3 PageID 5465




              impeded efforts and progress on this and other work on behalf of Defendants, as well

              as work on behalf of other clients. After filing Defendants’ previous motion for

              extension, this illness continued to create complications which led to precautionary

              hospital treatment on Thursday September 12, 2019.

        4. Consequently, undersigned counsel require two days of additional time to file

              Defendants’ Response.

        5. Defendants submit that the above circumstances constitute good cause to grant the

              relief requested in this Motion. Rule 6(b), Fed. R. Civ. P.

        6. This Motion is made in good faith, and not merely for purposes of delay.

        7. Local Rule 3.01(g) Certification. Undersigned counsel emailed opposing counsel to

              schedule a conference with opposing counsel. Undersigned counsel will continue

              efforts to confer and “supplement the motion promptly with a statement certifying

              whether or to what extent the parties have resolved the issue(s) presented” in this

              Motion. Local Rule, 3.01(g), Middle District of Florida.

        WHEREFORE, Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark

 Productions, Inc., request this honorable Court enter an order extending the time in which they

 may respond to the Motion for Sanctions [Doc. 168] filed by HealthPlan Services, Inc., from

 September 16, 2019 to September 18, 2019, and for such other relief that is equitable and just.

                                   CERTIFICATE OF SERVICE

        I CERTIFY that on September 16, 2019, a true and accurate copy of this filing was filed

 via the CM/ECF electronic filing system through which copies are served by email to all counsel

 of record.



                                               Page 2 of 3
Case 8:18-cv-02608-SDM-AAS Document 178 Filed 09/16/19 Page 3 of 3 PageID 5466




 Dated: September 16, 2019.

                                            JRH.LAW PLLC

                                            /s/ John R. Hightower, Jr.
                                            John R. Hightower, Jr., Esq.
                                            Florida Bar No. 77478
                                            Primary: jrh@jrh.law
                                            Secondary: svc.flmd@jrh.law
                                            5470 E. Busch Blvd. # 149
                                            Temple Terrace, FL 33617-5417
                                            Tel.: 813-252-1849
                                            Fax: 813-354-3312
                                            Attorney for: Rakesh Dixit; KnowMentum,
                                            Inc.; Media Shark Productions, Inc.; and E-
                                            Integrate, Inc.


                                            DUSTIN D. DEESE, P.A.

                                            Dustin D. Deese, Esq.
                                            Florida Bar No. 634441
                                            Primary: dustin@deeselegal.com
                                            P.O. Box 1720
                                            Dade City, FL 33526
                                            Tel.: 813-517-9732
                                            Fax: 813-574-2664
                                            Attorney for Rakesh Dixit, KnowMentum,
                                            Inc., Media Shark Productions, Inc., and E-
                                            Integrate, Inc.




                                   Page 3 of 3
